Citation Nr: 1607842	
Decision Date: 02/29/16    Archive Date: 03/04/16

DOCKET NO.  12-15 542	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Oklahoma Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)


ATTORNEY FOR THE BOARD

Patricia Kingery, Associate Counsel 


INTRODUCTION

The Veteran, who is the appellant in this case, had active service from June 1967 to January 1969.

This appeal comes to the Board of Veterans' Appeals (Board) from a November 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, which, in pertinent part, declined to reopen service connection for bilateral hearing loss and tinnitus.  A claim to reopen service connection for bilateral hearing loss and tinnitus was received in June 2010.  

In September 2012, the Veteran testified at a Board videoconference hearing at the local RO in Muskogee, Oklahoma, before the undersigned Acting Veterans Law Judge sitting in Washington, DC.  A transcript of the hearing is of record.  

In May 2014, the Board reopened and denied service connection for bilateral hearing loss, tinnitus, and cold weather injury residuals to the bilateral lower extremities.  The Veteran appealed the Board's denial of service connection for bilateral hearing loss and tinnitus to the United States Court of Appeals for Veterans Claims (Court).  In September 2015, the Court partially vacated the Board's May 2014 decision pursuant to a Joint Motion for Partial Remand.  The Veteran explicitly abandoned the appeal with regard to the issue of service connection for cold weather injury residuals to the bilateral lower extremities.

The parties to the Joint Motion for Partial Remand requested that the Court vacate the Board's decision on the basis of agreement that the November 2008 VA examination report, relied on by the Board, was inadequate because the VA examiner based the opinion on an inaccurate factual predicate that the service treatment records were negative for any complaints of hearing loss, hearing loss, or hearing loss disability.  (Despite what factual premise was agreed upon by the parties to the Joint Motion for Partial Remand, the service treatment records are negative for any complaints of hearing loss or diagnosed hearing loss disability.  The parties to the Joint Motion for Partial Remand are correct that the service treatment records show a shift in hearing thresholds, but still within the normal range, in the left ear from enlistment to separation - i.e., the service treatment records do reflect some decline in hearing acuity during service.)  

The parties to the Joint Motion for Partial Remand agreed that the Board should obtain an additional VA audiological examination based on an accurate factual predicate.  As discussed below, the Board is granting service connection for bilateral hearing loss and tinnitus, constituting a full grant of the benefit sought on appeal; therefore, any discussion with regard to compliance with the September 2015 Joint Motion for Partial Remand is rendered moot.           


FINDINGS OF FACT

1.  The Veteran sustained acoustic trauma during service. 

2.  Symptoms of the currently diagnosed bilateral sensorineural hearing loss and tinnitus were chronic in service and have been continuous since service.


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in favor of the Veteran, the criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1110, 1112, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2015).  

2.  Resolving reasonable doubt in favor of the Veteran, the criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 1112, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2015).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.          38 U.S.C.A. §§ 5100, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159 (2015).  The Board is granting service connection for bilateral hearing loss and tinnitus, constituting a full grant of the benefit sought on appeal.  As there remains no aspect of the claims to be further substantiated, there is no further VCAA duty to notify or assist, or to explain compliance with VCAA duties to notify and assist.

Service Connection for Bilateral Hearing Loss and Tinnitus

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a) (2015).  Generally, service connection for a disability requires evidence of: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated by service.  See Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009).

In this case, the Veteran has been diagnosed with bilateral sensorineural hearing loss and tinnitus.  Sensorineural hearing loss is considered an organic disease of the nervous system, which is listed as a "chronic disease" under 38 C.F.R. § 3.309(a).  Further, the Court has held that tinnitus, at a minimum where there is evidence of acoustic trauma, is an organic disease of the nervous system.  See Fountain v. McDonald, 27 Vet. App. 258, 271 (2015).  As such, the presumptive provisions of 38 C.F.R. § 3.303(b) for "chronic" in-service symptoms and "continuous" post-service symptoms apply to the claims.  

For a chronic diseases such as bilateral hearing loss and tinnitus (as organic diseases of the nervous system), service connection may be established under 38 C.F.R.	 § 3.303(b) if a chronic disease or injury is shown in service, and subsequent manifestations of the same chronic disease or injury at any later date, however remote, are shown, unless clearly attributable to intercurrent causes.  For a showing of a chronic disorder in service, the mere use of the word chronic will not suffice; rather, there is a required combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Continuity of symptomatology after service is required where a condition noted during service is not, in fact, chronic, or where a diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b). 

The presumptive service connection provisions based on "chronic" in-service symptoms and "continuity of symptomatology" after service under 38 C.F.R. 
§ 3.303(b) have been interpreted as an alternative to service connection only for the specific chronic diseases listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 
718 F.3d 1331 (Fed. Cir. 2013) (holding that the "chronic" in service and "continuous" post-service symptom presumptive provisions of 38 C.F.R. 
§ 3.303(b) only apply to "chronic" diseases at 3.309(a)).

Service connection may also be established with certain chronic diseases, including organic diseases of the nervous system, based upon a legal presumption by showing that the disorder manifested itself to a degree of 10 percent disabling or more within one year from the date of separation from service.  Such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumptive period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  The threshold for normal hearing is 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155 (1993).

The Veteran essentially contends that he developed bilateral hearing loss and tinnitus during service due to in-service exposure to acoustic trauma that have continued since service separation.  Specifically, the Veteran states that he experienced acoustic trauma during service from exposure to weapons on the firing range.  The Veteran also contends that he experienced ringing and soreness in his ear after nearby napalm bomb drops in service, the symptoms of which have persisted to the present time.  See December 2010 written statement, September 2012 Board hearing transcript.  In a June 2011 notice of disagreement, the Veteran contended that the bilateral hearing loss and tinnitus are related to serving as an infantryman.

First, the evidence of record demonstrates that the Veteran has a current bilateral hearing loss disability for VA purposes.  See November 2008 VA examination report; 38 C.F.R. § 3.385.  The evidence of record also demonstrates that the Veteran has a current tinnitus disability.  At the November 2008 VA examination, the Veteran reported constant tinnitus.  See Charles v. Principi, 16 Vet. App. 370, 374 (observing that "ringing in the ears is capable of lay observation").  There is no evidence in the record to suggest that the Veteran's account of having tinnitus is not credible.  

Next, the Board finds that the Veteran experienced in-service acoustic trauma.  As detailed above, the Veteran reported that he was exposed to acoustic trauma from exposure to weapons on the firing range during service.  The Veteran is competent to report noise exposure in service.  See Bennett v. Brown, 10 Vet. App. 178 (1997) (the Board may rely upon lay testimony as to observable facts).  The Board finds the Veteran's account of in-service noise exposure to be credible and consistent with the places, types, and circumstances of his service.  38 U.S.C.A. § 1154(a) (West 2014).  Further, service personnel records show that the Veteran's military occupational specialty (MOS) was infantryman, which has been identified as an occupation involving a high probability of noise exposure.  See Duty MOS Noise Spreadsheet, Veterans Benefits Administration Fast Letter 10-35 (Dep't of Veterans Affairs, September 2, 2010).    

The Board further finds that the evidence is at least in equipoise on the question of whether symptoms of bilateral hearing loss and tinnitus were "chronic" in service and have been continuous since service.  Although the Veteran was not specifically diagnosed with a hearing loss or tinnitus disability of either ear in active service, such is not required.  See 38 C.F.R. § 3.303(d) (providing service connection may be granted for any disease diagnosed after service when the evidence establishes in-service incurrence); Hensley, 5 Vet. App. at 159 (holding that service connection is not precluded for hearing loss which first met VA's definition of disability at 38 C.F.R. § 3.385 after service).  The evidence of record demonstrates acoustic trauma in service and the Veteran has reported noticing that his hearing diminished during service and continued to worsen since separation.  

In the January 1969 service separation physical examination report, the examiner noted that the Veteran had slight hearing loss in the left ear.  Though service treatment records show a shift in hearing thresholds in the left ear from enlistment to separation, the thresholds were still within the normal range as reflected by the service separation audiometric readings.  See Hensley at 157 (where the Court cited to medical authority for the holding that the threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss).  However, the Board finds that this threshold shift is some evidence that the Veteran experienced "chronic" symptoms of bilateral hearing loss in service.

Service treatment records do not contain any other complaints, symptoms, diagnoses or treatment attributed to tinnitus or hearing loss.  The absence of contemporaneous medical evidence is a factor in determining credibility of lay evidence, but lay evidence does not lack credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim); Barr v. Nicholson, 21 Vet. App. 303 (2007) ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms").    

Throughout the course of this appeal, the Veteran has consistently contended that his hearing loss and tinnitus began during service and continued to worsen since service separation.  In the June 2012 substantive appeal (on a VA form 9), the Veteran reported that he had symptoms of hearing loss since service.  At the September 2012 Board hearing, the Veteran testified that the tinnitus began during service.  

The Board finds that the Veteran has provided credible statements and testimony as well as lay histories provided to medical personnel that his hearing loss and tinnitus symptoms have been continuous since service.  Falzone v. Brown, 8 Vet. App. 398, 403 (1995) (lay statements regarding continuity of symptomatology provide a direct link between the active service and the current state of his condition).  Audiometric testing post-service demonstrate that the Veteran's hearing acuity continued to decline after service separation.  

In a November 2008 VA examination report, the VA examiner noted the Veteran's history of ear infections and drainage, and possible perforated tympanic membranes.  The VA examiner opined that the Veteran's bilateral hearing loss was less likely than not related to in-service acoustic trauma because service treatment records were negative for any complaints of hearing loss and any hearing loss disability, and given the post-service middle ear dysfunction onset, the treatment of which, the VA examiner concluded, would improve bilateral air conduction thresholds.  The November 2008 VA examiner opined that, due to the reported onset of tinnitus, it is likely related to middle ear dysfunction.

As discussed above, service treatment records show a shift in hearing thresholds in the left ear from enlistment to separation.   The November 2008 VA examiner did not discuss the threshold shift in the left ear hearing loss during service and based the opinion on an inaccurate fact that service treatment records were negative for any complaints of hearing loss and any hearing loss disability.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).  As such, the Board accords the November 2008 VA examination report low probative weight.  

The Board finds the Veteran's assertions of the onset of bilateral hearing loss and tinnitus during service and his reports of bilateral hearing loss and tinnitus symptomatology since service, in the context of the demonstrated in-service acoustic trauma, in-service hearing threshold shift in the left ear, and current diagnoses, are sufficient to place in equipoise the question of whether the current bilateral hearing loss and tinnitus were incurred in service and are etiologically related to the noise exposure in service.  For these reasons, and resolving reasonable doubt in the Veteran's favor, the Board finds that, based on "chronic" in-service symptoms and continuous post-service symptoms of bilateral hearing loss and tinnitus, presumptive service connection for bilateral hearing loss and tinnitus is warranted under 38 C.F.R. § 3.303(b).  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  


ORDER

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.



____________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


